         Case 2:20-cv-02387-KJN Document 6 Filed 12/08/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                              No. 2:20-cv-2387 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    D. MOORE, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis is granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff is obligated to make monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s trust account. These

28   payments will be forwarded by the appropriate agency to the Clerk of the Court each time the
         Case 2:20-cv-02387-KJN Document 6 Filed 12/08/20 Page 2 of 6


 1   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.

25   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the

26   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.
27   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

28   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as
                                                         2
         Case 2:20-cv-02387-KJN Document 6 Filed 12/08/20 Page 3 of 6


 1   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

 2   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

 3   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 4            Plaintiff alleges that defendants searched plaintiff’s cell and took plaintiff’s CD player and

 5   headphones in retaliation for plaintiff previously assaulting other correctional officers.

 6            Plaintiff’s complaint fails to state a cognizable civil rights claim. While the court does not

 7   condone the alleged actions of defendants, plaintiff is required to allege facts demonstrating a

 8   violation of his federal civil rights.

 9            First, plaintiff has failed to allege facts demonstrating he can state a cognizable retaliation

10   claim.

11            “Prisoners have a First Amendment right to file grievances against prison officials and to

12   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

13   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). A viable retaliation claim in the

14   prison context has five elements: “(1) An assertion that a state actor took some adverse action

15   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action

16   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

17   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68

18   (9th Cir. 2005).

19            Here, plaintiff alleges that defendants searched his cell and took his property in retaliation

20   for plaintiff’s earlier acts of “gassing” other correctional officers. Such acts by plaintiff do not
21   constitute actions protected by the First Amendment, and therefore cannot support an alleged

22   retaliation claim.

23            Second, the United States Supreme Court has held that “an unauthorized intentional

24   deprivation of property by a state employee does not constitute a violation of the procedural

25   requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful

26   postdeprivation remedy for the loss is available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984).
27   Thus, where the state provides a meaningful postdeprivation remedy, only authorized, intentional

28   deprivations constitute actionable violations of the Due Process Clause. An authorized
                                                          3
         Case 2:20-cv-02387-KJN Document 6 Filed 12/08/20 Page 4 of 6


 1   deprivation is one carried out pursuant to established state procedures, regulations, or statutes.

 2   Piatt v. McDougall, 773 F.2d 1032, 1036 (9th Cir. 1985); see also Knudson v. City of Ellensburg,

 3   832 F.2d 1142, 1149 (9th Cir. 1987).

 4          In the instant case, plaintiff has not alleged any facts which suggest that the deprivation

 5   was authorized. The California Legislature has provided a remedy for tort claims against public

 6   officials in the California Government Code, §§ 900, et seq. Because plaintiff has not attempted

 7   to seek redress in the state system, he cannot sue in federal court on the claim that the state

 8   deprived him of property without due process of the law. Therefore, plaintiff’s claim concerning

 9   the unauthorized deprivation of property must, therefore, be dismissed as frivolous. See 28

10   U.S.C. § 1915(e)(2).1 Plaintiff should pursue his state court remedies, if any.

11          Because plaintiff’s property claim is frivolous, and he fails to allege facts to support a

12   retaliation claim, the complaint must be dismissed. In an abundance of caution, however, the

13   court grants leave to file an amended complaint.

14          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

15   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

16   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

17   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

18   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

19   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

20   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official
21   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

22   268 (9th Cir. 1982).

23          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

24   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

25   complaint be complete in itself without reference to any prior pleading. This requirement exists

26
     1
27     Although plaintiff identifies property and retaliation as the issues raised, he also cites the Fifth
     and Fourteenth Amendments. (ECF No. 1 at 4, 8.) However, plaintiff’s complaint does not
28   allege facts implicating such Amendments.
                                                        4
         Case 2:20-cv-02387-KJN Document 6 Filed 12/08/20 Page 5 of 6


 1   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

 2   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

 3   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

 4   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

 5   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

 6   and the involvement of each defendant must be sufficiently alleged.

 7            In accordance with the above, IT IS HEREBY ORDERED that:

 8            1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 9            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

10   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

11   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

12   Director of the California Department of Corrections and Rehabilitation filed concurrently

13   herewith.

14            3. Plaintiff’s complaint is dismissed.

15            4. Within thirty days from the date of this order, plaintiff shall complete the attached

16   Notice of Amendment and submit the following documents to the court:

17                   a. The completed Notice of Amendment; and

18                   b. An original Amended Complaint.

19   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

20   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must
21   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

22            Failure to file an amended complaint in accordance with this order may result in the

23   dismissal of this action.

24   Dated: December 8, 2020

25

26   /brow2387.14n

27

28
                                                          5
        Case 2:20-cv-02387-KJN Document 6 Filed 12/08/20 Page 6 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     RONNIE CHEROKEE BROWN,                         No. 2:20-cv-2387 KJN P
11
                       Plaintiff,
12
            v.                                      NOTICE OF AMENDMENT
13
     D. MOORE, et al.,
14
                       Defendants.
15

16
           Plaintiff hereby submits the following document in compliance with the court's order
17
     filed______________.
18
                  _____________                 Amended Complaint
19   DATED:
20
                                                ________________________________
21                                              Plaintiff
22

23

24

25

26
27

28
